           Case 2:17-cv-01307-MPK Document 72 Filed 06/26/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOSEPH A. GIANSANTE,                           Civil Action No. 2:17-cv-01307-MPK

               Plaintiff,

      v.                                       Magistrate Judge Maureen P. Kelly

PITTSBURGH PUBLIC SCHOOLS,

               Defendant.                      JURY TRIAL DEMANDED


                     PLAINTIFF’S RESPONSE TO
  DEFENDANT’S MOTION FOR CERTIFICATION OF INTERLOCUTORY APPEAL

      Plaintiff, Joseph A. Giansante, through undersigned counsel, files Plaintiff’s

Response to Defendant’s Motion for Certification of Interlocutory Appeal.

      Plaintiff does not oppose Defendant’s Motion for Certification of Interlocutory

Appeal.




                                               Respectfully submitted:

                                               /s/ Colleen Ramage Johnston
                                               Colleen Ramage Johnston
                                               PA I.D. No. 64413

                                               Nikki Velisaris Lykos
                                               PA I.D. No. 204813

                                               Johnston Lykos, LLC
                                               525 William Penn Place
                                               28th Floor
                                               Pittsburgh, PA 15219
                                               (412) 325-7700

                                               Attorneys for Plaintiff
Case 2:17-cv-01307-MPK Document 72 Filed 06/26/19 Page 2 of 2




                             2
